IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40878

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 347
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 5, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
GREGORY GEORGE NORWEST,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Gregory George Norwest pled guilty to grand theft. Idaho Code §§ 18-2403(1), 18-
2407(1)(b). The district court sentenced Norwest to a unified term of seven years, with a
minimum period of confinement of two years. Norwest appeals asserting that the district court
abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Norwest’s judgment of conviction and sentence are affirmed.




                                                   2